  Case 15-22169        Doc 38    Filed 01/16/19 Entered 01/16/19 16:13:27             Desc Main
                                   Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:15-bk-22169

      JAMES D. REEDY                                   Chapter 13

                                                       Honorable Deborah L. Thorne
                                  Debtor(s)

                                     NOTICE OF MOTION

To:       Marilyn O. Marshall, Chapter 13 Trustee (via Electronic Case Filing)
          Attached Service List (via United States First Class Mail)

        PLEASE TAKE NOTICE that on January 30, 2019 at 9:30 a.m., the undersigned will
appear before the Honorable Deborah L. Thorne at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 613, Chicago, Illinois and will then and there
present MOTION TO AUTHORIZE RELEASE OF INSURANCE PROCEEDS at which time
you may appear, if you so choose.

                                 CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on January 16, 2019 before the hour of
5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.
                                                                /s/ Joseph Scott Davidson

                                                              Joseph Scott Davidson
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com

                                                              Counsel for James D. Reedy
  Case 15-22169          Doc 38    Filed 01/16/19 Entered 01/16/19 16:13:27            Desc Main
                                     Document     Page 2 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:
                                                          Case No. 1:15-bk-22169

    JAMES D. REEDY                                        Chapter 13

                                                          Honorable Deborah L. Thorne
                                    Debtor(s)

               MOTION TO AUTHORIZE RELEASE OF INSURANCE PROCEEDS

          NOW COMES, JAMES D. REEDY (the "Debtor"), by and through her attorneys,

SULAIMAN LAW GROUP, LTD., moves this Court to enter an order authorizing release of

insurance proceeds. In support thereof, Debtor states as follows:

          1.      On June 26, 2015, Debtor filed a voluntary petition for relief under Chapter 13 of

the Bankruptcy Code.

          2.      On July 20, 2015, an Order Confirming Plan was entered.

          3.      Debtor’s confirmed plan provides, in pertinent part:

                  Section E. Disbursements by the trustee

                  3.1. Other secured claims secured by value in collateral. All secured claims, other
                  than mortgage claims treated above and claims treated in Paragraph 3.2, are to be
                  paid in full during the plan term, with interest at an annual percentage rate and in
                  the fixed monthly amounts specified below regardless of contrary proofs of claim
                  (subject to reduction with the consent of the creditor):

                  (a)    Creditor: Capital One Auto Finance

                         Collateral: 2010 Nissan Sentra

                         Amount of secured claim: $4,854.00 APR 4.5% Fixed monthly payment:
                         $90.49; Total estimated payments, including interest, on the claim:
                         $5,429.40.
  Case 15-22169       Doc 38     Filed 01/16/19 Entered 01/16/19 16:13:27             Desc Main
                                   Document     Page 3 of 4


       4.      On September 17, 2018, Debtor’s 2010 Nissan Sentra was involved in an accident

and was determined to be a total loss.

       5.      As of December 3, 2018, the current loan payoff amount on Debtor’s automobile

loan is $1,771.92.

       6.      Debtor’s 2010 Nissan Sentra is insured through State Farm Mutual Automobile

Insurance Company, who has authorized settlement of $4,367.73. See Exhibit A.

       7.      State Farm Mutual Automobile Insurance Company is seeking to transfer $1,771.92

to Capital One Auto Finance.

       8.      Accordingly, Debtor seeks court approval to have State Farm Mutual Automobile

Insurance Company transfer $1,771.91 to Capital One Auto Finance to pay off Debtor’s loan.

       9.      The net proceeds, after payment of the Capital One Auto Finance loan shall be paid

to the Trustee in addition to the plan payments and shall not alter or reduce the periodic payments

due under the plan, nor shall the duration of the plan be shortened, except to the extent such net

sale proceeds would result in payment in full to all creditors and administrative costs.

       WHEREFORE, the Debtor respectfully requests the following:

       A.      an order authorizing State Farm Mutual Automobile Insurance Company to transfer

               insurance proceeds to Capital One Auto Finance to pay off Debtor’s automobile

               loan; and

       B.      such other relief as this Court deems just and proper.

Dated this 16th day of January, 2019                         Respectfully submitted,

                                                             /s/ Joseph S. Davidson

                                                             Joseph S. Davidson
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
Case 15-22169   Doc 38   Filed 01/16/19 Entered 01/16/19 16:13:27   Desc Main
                           Document     Page 4 of 4


                                               Suite 200
                                               Lombard, Illinois 60148
                                               +1 630-575-8181
                                               jdavidson@sulaimanlaw.com

                                               Counsel for James D. Reedy
